Exhibit Wynn Resorts, Limited Posts Third Quarter Results LAS VEGAS, October 30, 2008 (BUSINESS WIRE) Wynn Resorts, Limited (Nasdaq: WYNN) today reported financial results for the quarter ended September 30, Net revenues for the third quarter of 2008 were $769.2 million, compared to $653.4 million in the third quarter of 2007. The revenue increase was driven primarily by a 36.6% increase in revenues at Wynn Macau. Consolidated adjusted property EBITDA (1) decreased 5.2% to $176.4 million for the third quarter of 2008, compared to $186.0 million in the third quarter of On a US GAAP (Generally Accepted Accounting Principles) basis, net income for the quarter was $51.1 million, or $0.49 per diluted share, compared to net income of $44.7 million, or $0.41 per diluted share in 2007. Adjusted net income in the third quarter of 2008 was $64.2 million, or $0.62 per diluted share (adjusted EPS)(2) compared to an adjusted net income of $73.4 million, or $0.67 per diluted share in the third quarter of 2007. Wynn Las Vegas Third Quarter Results For the quarter ended September 30, 2008, Wynn Las Vegas generated adjusted property
